ORDER DENYING TRANSFER
Sarah S. Vance, Chair
Before the Panel:* Common defendant Tesco PLC (Tesco) moves under 28 U.S.C. § 1407 to centralize the seven actions listed on the attached Schedule A in the Southern District of New York. Six of the actions are pending in that district, and have been consolidated for all purposes. The seventh action (Western & Southern) is pending in the Southern District of Ohio.
The individual defendants in the consolidated New York action, who are former Tesco officers and/or directors, support centralization in the Southern District of New York.1 The Western & Southern plaintiffs oppose centralization.
On the basis of the papers filed- and the hearing session held, we deny Tesco’s motion. We recognize that the subject actions share factual issues arising from allegations, of a massive accounting scandal at Tesco — in particular, allegations that the United Kingdom-based company artificially inflated its profits through various improper accounting practices. But the litigation consists, in reality, of just two actions - the consolidated New York action and the Western & Southern action. More importantly, the New York action appears to be nearing its conclusion, as a proposed class settlement was given preliminary approval on December 30, 2015, and a fairness hearing is scheduled for April 21, 2016. If that settlement obtains final approval, only the Western & Southern action will remain, as the proposed settlement in the New York action expressly excludes the Western & Southern plaintiffs. We have denied centralization in similar circumstances,2 and see no rea*1369son to reach a different result here. Although Tesco argues that the settlement might not receive final approval, that conditions of the settlerhent might not be met, and that, there might be opt-outs who will file new actions, those arguments are, at best, speculative.
IT IS THEREFORE ORDERED that the motion for centralization of these actions is, denied. ,
SCHEDULE A
MDL No. 2680 — IN RE: TESCO PLC SECURITIES LITIGATION

Southern District of New York

IN RE TESCO PLC SECURITIES LITIGATION, C.A. No. 1:14-08495
BUGGS v. TESCO PLC, ET AL., C.A. No. 1:14-08696
SUNRISE SQUARE CAPITAL, LP v. TESCO PLC, ET AL., C.A. No. 1:14-09378
CHESTER COUNTY EMPLOYEES RETIREMENT FUND v. TESCO PLC, ET AL., C.A. No. 1:14-09757
DAVIDSON v. TESCO PLC, ET AL., C.A. No. 1:14-09927
ALSAR LTD. PARTNERSHIP v. TESCO PLC, ET AL., C.A. No. 1:14-10020

Southern District of Ohio

WESTERN & SOUTHERN LIFE INSURANCE COMPANY, ET AL. v. TESCO PLC, C.A. No. 1:15-00658

 Judge Charles R. Breyer took no part in the decision of this matter.


. These defendants are Philip. Clarke, Laurie Mcllwee, and Sir Richard Broadbent,


. See, e.g., In re: JPMorgan Chase Bank, N.A., Mortgage Corp. Force-Placed Hazard Ins. Litig., 959 F.Supp.2d 1372, 1373 (J.P.M.L.2013) (denying centralization in light of imminent filing of motion for preliminary approval of nationwide class settlement).